Citation Nr: 0927753	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  00-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for the residuals of an 
injury to Muscle Group XVII as a result of a gunshot wound to 
the buttocks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1943 to 
February 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law 
Judge at a November 2003 hearing.

In a May 2004 decision, in pertinent part, the Board granted 
a 10 percent rating for residual scarring of the buttocks.  
The Veteran appealed to the Court of Veteran's Claims 
(Court).  The Board's May 2004 decision was vacated by the 
Court in a September 2005 decision that followed a Joint 
Motion for Remand and to Stay Further Proceedings.  The Board 
remanded the Veteran's claim to the RO for the further 
development prescribed by the Court in November 2005.  After 
the RO conducted additional development, including an 
examination of the Veteran, the case was returned to the 
Board.  The Board denied the Veteran's claims in an October 
2006 decision.  At that time it was noted that the residual 
scarring was not at issue, but rather the muscle damage was, 
leading to the issue on the title page.

The Veteran appealed the October 2006 Board decision's denial 
of a compensable rating for the injury to his buttocks to the 
Court.  However, he abandoned his claim for an increased 
rating for left side S1 radiculopathy and peripheral 
neuropathy of the left lower extremity.  In November 2008, 
the Court vacated the Board's October 2006 decision as to 
this issue.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
REMAND

In its decision the Court directed VA to reexamine the 
Veteran.  Pursuant the Court's order, such examination must 
be conducted by an orthopedic physician and must specifically 
describe the track of the bullet and describe all pertinent 
residuals, including the character of any scars. 
 
In view of the foregoing, this case is REMANDED for the 
following actions:

1. The Veteran should be scheduled for a VA 
orthopedic examination.  The examination must be 
performed by an orthopedic physician, who must 
identify himself or herself as such in his or her 
report.  All indicated tests should be 
accomplished and all clinical findings should be 
reported in detail. The claims folder should be 
provided to the examiner for review prior to the 
examination.  The examiner should specifically 
describe the track of the bullet and describe all 
pertinent residuals, including the character of 
any scars.  The examiner should note whether the 
examination indicates that the Veteran received a 
through and through wound or whether it was 
superficial in nature.  It should be reported if 
there are indicia of deep tissue loss, infection, 
weakness of the muscle on repeated use, or other 
pertinent findings.  In this respect, the 
examiner must separately identify and describe 
any muscle damage to each buttock.   
 
2.  When the aforementioned development has been 
accomplished, the RO/AMC should readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and a 
reasonable opportunity to respond thereto.  No 
action is required of the appellant until he is 
notified. The Board intimates no opinion as to 
the outcome of the appeal as to these issues by 
the action taken herein.

Then, if indicated, this matter should be returned to the 
Board for appellate disposition.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



